Jfourtlj Court of
                                     ftan Antonio,

                                          February 26.2015

                                        No.04-14-G0612-CV


                                        David Allan Edwards,
                                              Appellant

                                                  v.



                                    Sheriff of County of Atascosa.
                                              Appellee


                              Trial Court Case No. 12-02-0185-CVA


                                          ORDE R

      The Court has reviewed the record and briefs in this appeal and has determined that oral
argument will not significantly aid it in determining the legal and factual issues presented in the
appeal. See TEX. R. APP. P. 3^.8.     Therefore, all requests for oral argument are denied, and the
cause is advanced for ON BRIEFS submission on April 1. 2015. to the following panel: Justice
Patricia O. Alvarez. Justice Luz Elena D. Chapa. and Justice Jason Pulliam. All parlies will be
notified of the Court's decision in this appeal in accordance with TEX. R. APP, 1'. 4S.


       Either part)1 may file a motion requesting the Court to reconsider its determination that
oral argument will not significantly aid the Court in determining the legal and factual issues
presented in the appeal. Set' Tex. R. Ami1. P. 39.8. Such a motion should be filed within ten (10)
days from the date of this order.


       It is so ORDERED on February 26. 2015.



                                                               Patricia O. Alvarez. Justice


       IN WITNESS WHEREOF, I have hereunto sel my hand and a/fixed the seal a/the :
court on this February 26. 2015.



                                                                               . Clerk!